office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c uil date number info release date the honorable mike dewine united_states senator west broad street suite columbus oh dear senator dewine i apologize for the delay in responding to your letter dated date on behalf of your constituents ------------------------------------------------ ------------------wrote to you about an irs ruling that an individual worker ----------------used in his business in and was an employee we hope the following is helpful to you in responding to the ------------ definition of employee and imposition of employment_taxes the law defines an employee as any individual who under the usual common_law rules for determining the employer-employee relationship has the status of employee sec_3121 sec_3306 and sec_3401 of the internal_revenue_code the code and sec_31_3121_d_-1 sec_31 i -1 and c -1 of the employment_tax regulations the regulations generally the relationship of employer and employee exists when the person for whom the individual performs the services has the right to control and direct not only as to the results of that individual’s work but also as to the details and means by which he or she accomplishes the result sec_31_3121_d_-1 of the regulations publication 15-a employer’s supplemental tax guide found at www irs gov http www irs gov pub irs-pdf p15a pdf explains this further i am enclosing a copy for your convenience generally an employer must withhold deposit report and pay employment_taxes including federal_income_tax withholding fica tax and futa_tax on wages he or she pays to employees an individual who is not an employee may be self-employed a self-employed_individual includes someone who carries on a trade_or_business as an independent_contractor an individual who is self- employed pays self-employment contributions act seca_tax on net_earnings from self- employment using schedule se form_1040 form ss-8 process apparently ----------------received a determination_letter from us following the worker’s submission of a form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding both workers and businesses may use the form ss-8 to request a determination of a worker’s past status when we receive a request from a worker on form ss-8 we try to get additional information by asking the business to complete form ss-8 we give each party an opportunity to present a statement of the facts because any decision may affect the tax_liabilities of both parties if the business does not give us information we can only consider the worker’s statement of facts in making the status determination our written_determination for any worker will apply to other workers of the same class if the facts are not materially different for these workers we assign each form ss-8 case to a technician who reviews the facts applies the law and issues a decision the form ss-8 determination process is not an examination audit of any federal tax_return therefore the appeal rights available for an examination do not apply to a form ss-8 determination however if a business or a worker disagrees with a determination and has additional information concerning the work relationship that we may not have previously considered either party can ask us to reconsider our decision employment_tax relief for taxpayers under sec_530 of the revenue act of if a business has a reasonable basis for not treating a worker as an employee the law provides relief for that business from having to pay employment_taxes for that worker under sec_530 of the revenue act of a reasonable basis for not treating a worker as an employee could be that the business reasonably relied on a court case about federal taxes or an irs ruling issued to the business underwent an irs audit at a time when the business treated similar workers as other than employees and the irs did not reclassify those workers as employees treated the workers as other than employees because of knowledge that a significant segment of the same industry treated similar workers as other than employees relied on some other reasonable basis such as the advice of an accountant who knew the facts about the business in addition the business must have treated the workers and any similar workers as other than employees finally the business must have filed all required federal tax returns including information returns for the individual for the period consistent with the individual’s not being an employee for example if the business treated the individual as an independent_contractor the business must have filed required forms for the individual if the business meets the requirements of sec_530 the individual will be deemed not to be an employee for purposes of the business’s federal employment_tax responsibilities our determination of a worker’s status under form ss-8 does not change the business’s entitlement to sec_530 relief reduced employment_tax rates for taxpayers under code sec_3509 when a business is not eligible for relief under sec_530 of the revenue act of other relief may be available generally when a business erroneously classifies a worker as a nonemployee and does not withhold federal employment_taxes the business is not only liable for the futa_tax and the employer share of the fica tax but also for the employee’s share of the fica tax and the employee’s federal_income_tax withholding however reduced rates for these employee ta xes may be available under sec_3509 of the code if the business filed forms for the workers then we compute the federal_income_tax withholding pincite percent of the wages paid and reduce the employee share of the fica tax to percent of the tax amount we do not reduce the employer share of the fica tax and the futa_tax worker’s tax responsibility if we determine that a worker is an employee the worker is responsible for filing an amended_return for any corrections related to the decision a determination that a worker is an employee does not necessarily reduce any current or prior tax_liability an employee is liable for the employee’s share of the fica tax regardless of payment of a tax_liability by the employer sec_3509 of the code an employee is not liable for self-employment taxes the employee must deduct any business_expenses on schedule a rather than schedule c of form_1040 individual_income_tax_return and reduce them by percent of the employee’s adjusted_gross_income taxpayer_advocate_service the ------------ appear to have already contacted the irs taxpayer_advocate_service if they have not they may wish to consider doing so if a taxpayer has an ongoing issue with the irs that has not been resolved through normal processes or a taxpayer has suffered or is about to suffer a significant hardship economic burden as a result of the administration of the tax laws the taxpayer_advocate_service may be able to help as an independent organization within the irs the taxpayer_advocate_service helps taxpayers resolve problems with the irs i am enclosing contact information for the taxpayer_advocate_service in ohio i hope this information is helpful in responding to the ------------ if you have any questions please contact me or ------------------at ----- ------------- sincerely nancy j marks associate chief_counsel tax exempt and government entities enclosures office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c uil date the honorable george voinovich united_states senator west broad street suite columbus oh dear senator voinovich i apologize for the delay in responding to your letter dated date on behalf of your constituents ------------------------------------------------ ------------------wrote to you about an irs ruling that an individual worker ----------------used in his business in and was an employee we hope the following is helpful to you in responding to the ------------ definition of employee and imposition of employment_taxes the law defines an employee as any individual who under the usual common_law rules for determining the employer-employee relationship has the status of employee sec_3121 sec_3306 and sec_3401 of the internal_revenue_code the code and sec_31_3121_d_-1 sec_31 i -1 and c -1 of the employment_tax regulations the regulations generally the relationship of employer and employee exists when the person for whom the individual performs the services has the right to control and direct not only as to the results of that individual’s work but also as to the details and means by which he or she accomplishes the result sec_31_3121_d_-1 of the regulations publication 15-a employer’s supplemental tax guide found at www irs gov http www irs gov pub irs-pdf p15a pdf explains this further i am enclosing a copy for your convenience generally an employer must withhold deposit report and pay employment_taxes including federal_income_tax withholding fica tax and futa_tax on wages he or she pays to employees an individual who is not an employee may be self-employed a self-employed_individual includes someone who carries on a trade_or_business as an independent_contractor an individual who is self-employed pays self-employment contributions act seca_tax on net_earnings_from_self-employment using schedule se form_1040 form ss-8 process apparently ----------------received a determination_letter from us following the worker’s submission of a form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding both workers and businesses may use the form ss-8 to request a determination of a worker’s past status when we receive a request from a worker on form ss-8 we try to get additional information by asking the business to complete form ss-8 we give each party an opportunity to present a statement of the facts because any decision may affect the tax_liabilities of both parties if the business does not give us information we can only consider the worker’s statement of facts in making the status determination our written_determination for any worker will apply to other workers of the same class if the facts are not materially different for these workers we assign each form ss-8 case to a technician who reviews the facts applies the law and issues a decision the form ss-8 determination process is not an examination audit of any federal tax_return therefore the appeal rights available for an examination do not apply to a form ss-8 determination however if a business or a worker disagrees with a determination and has additional information concerning the work relationship that we may not have previously considered either party can ask us to reconsider our decision employment_tax relief for taxpayers under sec_530 of the revenue act of if a business has a reasonable basis for not treating a worker as an employee the law provides relief for that business from having to pay employment_taxes for that worker under sec_530 of the revenue act of a reasonable basis for not treating a worker as an employee could be that the business reasonably relied on a court case about federal taxes or an irs ruling issued to the business underwent an irs audit at a time when the business treated similar workers as other than employees and the irs did not reclassify those workers as employees macro form rev department of the treasury - internal_revenue_service treated the workers as other than employees because of knowledge that a significant segment of the same industry treated similar workers as other than employees relied on some other reasonable basis such as the advice of an accountant who knew the facts about the business in addition the business must have treated the workers and any similar workers as other than employees finally the business must have filed all required federal tax returns including information returns for the individual for the period consistent with the individual’s not being an employee for example if the business treated the individual as an independent_contractor the business must have filed required forms for the individual if the business meets the requirements of sec_530 the individual will be deemed not to be an employee for purposes of the business’s federal employment_tax responsibilities our determination of a worker’s status under form ss-8 does not change the business’s entitlement to sec_530 relief reduced employment_tax rates for taxpayers under code sec_3509 when a business is not eligible for relief under sec_530 of the revenue act of other relief may be available generally when a business erroneously classifies a worker as a nonemployee and does not withhold federal employment_taxes the business is not only liable for the futa_tax and the employer share of the fica tax but also for the employee’s share of the fica tax and the employee’s federal_income_tax withholding however reduced rates for these employee taxes may be available under sec_3509 of the code if the business filed forms for the workers then we compute the federal_income_tax withholding pincite percent of the wages paid and reduce the employee share of the fica tax to percent of the tax amount we do not reduce the employer share of the fica tax and the futa_tax worker’s tax responsibility if we determine that a worker is an employee the worker is responsible for filing an amended_return for any corrections related to the decision a determination that a worker is an employee does not necessarily reduce any current or prior tax_liability an employee is liable for the employee’s share of the fica tax regardless of payment of a tax_liability by the employer sec_3509 of the code an employee is not liable for self-employment taxes the employee must deduct any business_expenses on schedule a rather than schedule c of form_1040 individual_income_tax_return and reduce them by percent of the employee’s adjusted_gross_income macro form rev department of the treasury - internal_revenue_service taxpayer_advocate_service the ------------ appear to have already contacted the irs taxpayer_advocate_service if they have not they may wish to consider doing so if a taxpayer has an ongoing issue with the irs that has not been resolved through normal processes or a taxpayer has suffered or is about to suffer a significant hardship economic burden as a result of the administration of the tax laws the taxpayer_advocate_service may be able to help as an independent organization within the irs the taxpayer_advocate_service helps taxpayers resolve problems with the irs i am enclosing contact information for the taxpayer_advocate_service in ohio i hope this information is helpful in responding to the ------------ if you have any questions please contact me or ------------------at ----- ------------- sincerely nancy j marks associate chief_counsel tax exempt and government entities enclosures macro form rev department of the treasury - internal_revenue_service
